DETAILED ACTION
This office action is in response to amendments filed on April 8th, 2021. This action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 8th, 2021, has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the drawings, specification, and claims overcome all objections previously set forth except for one pertaining to the specification and one pertaining to the drawing that will be objected to below. Applicant’s amendments overcome each and every 112(b) rejection previously set forth in the Non-Final office action mailed January 26th, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In remarks, applicant argued that Kubo does not teach the lower limit reference for an engine idle stop in relation to the other states of charge mentioned in claim 1.
Examiner respectfully disagrees with this limitation having to be taught by Kubo alone. Kubo teaches setting an engine idle stop battery SOC lower limit to be at a minimum level required for the engine to be restarted. References such as Hirata combine this taught limitation to the other states of charge applicant is referring to. Combined Kubo and Hirata teach the lower limit being set to a level lower than a target state of charge that is representative of the electrical consumption of the electrical loads, and Kubo teaches why the engine idle stop lower limit should be set to a minimum required to restart the engine.
Drawings
The drawings are objected to because the term “deliveray” in Figure 4 should be “delivery”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 7, line 19, “external terminal PO” should say external terminal P0”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“SOC determiner” (means) and “which determines” (function) found in claim 1
“SOC determiner” (means) and “determines” (function) in claims 2-9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function can be found on page 11, lines 21-23 and page 13, lines 28-31.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shota (English translation of Japanese Invention Application Publication JP2016-30524 A, hereinafter referred to as Shota) in view of Dudar (U.S Patent Application 2019/0293031, hereinafter referred to as Dudar) in view of Kubo (U.S. Patent Application 2002/0157882, hereinafter referred to as Kubo) in view of Hirata (U.S. Patent Application 2020/0238971, hereinafter referred to as Hirata) in view of Kinzuka (U.S. Patent Application 2018/0361844, hereinafter referred to as Kinzuka), and in further view of Gecim (U.S. Patent application 2012/0043145, hereinafter referred to as Gecim).

Regarding claim 1, Shota teaches A control apparatus for use in a vehicle which is equipped with an internal combustion engine, a starter which works to start the internal combustion engine, a rotating electrical machine which selectively works in a torque assist mode to assist in moving the vehicle and a power generation mode to generate electricity, a storage battery which is charged by electric power delivered from the rotating electrical machine, and an electrical load to which electric power is supplied from the storage battery, the vehicle being designed to stop the internal combustion engine in an idle stop mode, the control apparatus comprising: 
[Shota;

Page 2, line 25: “FIG. 1 is a system configuration diagram of a vehicle control apparatus”;

Page 2, lines 29-30: “In FIG. 1, a vehicle 1 is equipped with an internal combustion engine 2 that generates power for traveling”; 

Page 2, lines 33-38: “The vehicle 1 is equipped with a motor 7 for torque assist. The motor 7 is connected to the battery 8. The motor 7 is driven by electric power supplied from the battery 8. The battery 8 is connected to an electrical load 9 such as a device of the vehicle 1 or an auxiliary machine of the internal combustion engine 2. The electric load 9 is driven by electric power supplied from the battery 8.
The motor 7 functions as an electric motor for assisting the start of the internal combustion engine 2 and driving of the internal combustion engine 2 (torque assist), and also functions as a generator that is driven by the internal combustion engine 2 to generate electric power. The electric power generated by the motor 7 is supplied to the battery 8 and charges the battery 8”;

Page 4, lines 1-6: “Moreover, the control apparatus 16 performs idling stop control as shown in FIG. When the control program starts (B01), the control device 16 calculates the charge amount of the battery 8 (B02), and determines whether or not the charge amount of the battery 8 is less than a predetermined value (B03).
When the determination (B03) is YES, the control device 16 prohibits the idling stop of the internal combustion engine 2 by the idling stop control unit 19 (B04) and returns to the start (B01) (B05). When the determination (B03) is NO, the control device 16 permits the idling stop control unit 19 to stop idling the internal combustion engine 2 (B06), and returns to the start (B01) (B05)”;
]

Shota does not explicitly teach:

a stop controller which stops the internal combustion engine in the idle stop mode when a state of charge of the storage battery is higher than a lower limit, the lower limit being a minimum state of charge required for the starter to start the internal combustion engine;
 a start controller which controls operation of the starter to restart the internal combustion engine when the state of charge of the storage battery is lower than or equal to the lower limit or a restart condition is met during the idle stop mode; 
a power generation controller which controls generation of electricity by the rotating electrical machine to provide to the storage battery to bring the state of charge of the storage battery to be higher than or equal to a target state of charge; 
a torque assist controller which controls operation of the rotating electrical machine in a torque assist mode to assist in driving the vehicle when the state of charge of the storage -7-Application No. 16/365,843 battery is higher than a torque assist enable state of charge, and the torque assist mode is required to be entered; and 
a SOC (state of charge) determiner which determines (1) the target state of charge to be higher than the lower limit because the target state of charge includes the lower limit and an amount of power expected to be consumed by the electrical load while the internal combustion engine is in the idle stop mode and (2) the torque assist enable state of charge to be larger than the target state of charge.


a stop controller which stops the internal combustion engine in the idle stop mode when a state of charge of the storage battery is higher than a lower limit,
[Dudar;

Paragraph [0022]: “In some examples, engine 110 may be configured with a start/stop (S/S) feature 183 (also referred to herein as a S/S system) communicatively coupled to control system 190, wherein the control system 190 may automatically shut down (idle-stop) the internal combustion engine 110 without receiving operator input to shut down the engine, if selected idle-stop conditions, or in other words a set of predetermined conditions, are met. These may include, for example, engine torque demand being less than a threshold, vehicle speed below a threshold vehicle speed (e.g. 5 mph), the onboard energy storage device being sufficiently charged (e.g. charged greater than a threshold charge state), no request being received for air-conditioning, cabin-heating, etc.”;
]
…a start controller which controls operation of the starter to restart the internal combustion engine when the state of charge of the storage battery is lower than or equal to the lower limit or a restart condition is met during the idle stop mode; 
[Dudar;
Paragraph [0022]: “Likewise, the engine may be automatically restarted responsive to the torque demand being higher than the threshold, the battery (e.g. onboard energy storage device) requesting to be charged, an air-conditioning compressor requesting to be operated, etc. In one example, the engine may be restarted responsive to the operator applying the accelerator pedal after being stopped for a duration (e.g. at a traffic signal)”;
]

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shota with that of Dudar in order to have efficient automatic engine start/stops and, as a result, reduce fuel consumption and exhaust emissions (Dudar, Paragraph [0022]).

The combination of Shota and Dudar do not explicitly teach:
the lower limit being a minimum state of charge required for the starter to start the internal combustion engine; 
…a power generation controller which controls generation of electricity by the rotating electrical machine to provide to the storage battery to bring the state of charge of the storage battery to be higher than or equal to a target state of charge; 
a torque assist controller which controls operation of the rotating electrical machine in a torque assist mode to assist in driving the vehicle when the state of charge of the storage -7-Application No. 16/365,843 battery is higher than a torque assist enable state of charge, and the torque assist mode is required to be entered; and 
a SOC (state of charge) determiner which determines (1) the target state of charge to be higher than the lower limit because the target state of charge includes the lower limit and an amount of power expected to be consumed by the electrical load while the internal combustion engine is in the idle stop mode and (2) the torque assist enable state of charge to be larger than the target state of charge.

However, Kubo does teach:
the lower limit being a minimum state of charge required for the starter to start the internal combustion engine; 
[Kubo;

Paragraph [0026]: “The control unit 16 sets… the threshold value of state of charge SOCa of the high-voltage battery 11. Here the threshold value SOCa is a threshold value used when determining whether or not an idle-stop operation is permitted The idle-stop operation is allowed only when the actual state of charge is greater than the threshold value SOCa”;

Paragraph [0046]: “threshold value for the state of charge SOCa is determined in response to the degree of deterioration of the high-voltage battery 11”;

Paragraph [0048]: “the threshold value for the state of charge SOCa is set to a value (SOCai+.beta.) greater than SOCai by a third predetermined value .beta., for example 5%. In this manner, when the vehicle is restarted after the idle-stop operation, it is possible to avoid shortfalls in the output of the motor/generator 2 and stable restarting of the vehicle is guaranteed”;

Paragraph [0062]: “In a step S54, the actual state of charge SOC and state of charge threshold value SOCa are compared. The idle-stop operation is prohibited when the state of charge SOC is less than the threshold value SOCa. When the high-voltage battery has deteriorated, a state of charge SOC required to restart the engine becomes higher. In this case, in the step S25, the threshold value SOCa has been already set to a value (SOCai+.beta.) which is greater than the threshold value in the initial state SOCai. In this manner, the idle-stop operation is prohibited in response to the degree of deterioration of the high-voltage battery 11”;

Paragraph [0063]: “On the other hand, when the state of charge SOC is greater than or equal to the threshold value SOCa, the idle-stop is permitted since the state of charge is sufficient to restart the engine”;

Wherein it is interpreted that the state of the storage battery is referring to the degree of deterioration;

It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the control apparatuses taught by Shota and Dudar with that of the one taught by Kubo to ensure a smooth and stable restart of the engine after an idle stop (Kubo Paragraph [0048]).

The combination of Shota, Dudar, and Kubo do not explicitly teach:
a power generation controller which controls generation of electricity by the rotating electrical machine to provide to the storage battery to bring the state of charge of the storage battery to be higher than or equal to a target state of charge; 
a torque assist controller which controls operation of the rotating electrical machine in a torque assist mode to assist in driving the vehicle when the state of charge of the storage -7-Application No. 16/365,843 battery is higher than a torque assist enable state of charge, and the torque assist mode is required to be entered; and 
a SOC (state of charge) determiner which determines (1) the target state of charge to be higher than the lower limit because the target state of charge includes the lower limit and an amount of power expected to be consumed by the electrical load while the internal combustion engine is in the idle stop mode and (2) the torque assist enable state of charge to be larger than the target state of charge.


However, Hirata does teach 
a power generation controller which controls generation of electricity by the rotating electrical machine to provide to the storage battery to bring the state of charge of the storage battery to be higher than or equal to a target state of charge; 
	…a SOC (state of charge) determiner which determines (1) the target state of charge to be higher than the lower limit because the target state of charge includes the lower limit and an amount of power expected to be consumed by the electrical load while the internal combustion engine is in the idle stop mode and


Paragraph [0027]: “A control in which, while the engine 1 is operated at idle speed... is referred to as the sailing idle control”;

Paragraph [0030]: “The state of charge (SOC) of a battery decreases through consumption of electrical power by onboard devices, since power cannot be generated by the MG 4 during sailing stop travel. In addition, since it is necessary to charge the battery 5 through power generation or regeneration when the battery SOC has fallen to a lower limit value, the sailing stop control must be ended”;

Paragraph [0036]: “In step S30, the controller 9 calculates an estimated electrical power consumption, which is electrical power consumption of a vehicle when the sailing stop control is executed in an SS-executable section. The electrical power consumption is estimated based on, e.g., electrical power consumption of electric devices such as a navigation system, air conditioning system, and headlights, and usage conditions for electric devices assumed in SS-executable sections”;

Paragraph [0038]: “In step S40, an assessment is made by the controller 9 as to whether the present battery SOC can cover the estimated electrical power consumption, i.e., whether there will be a shortage in electrical power while the sailing stop control is executed. When there is a shortage in the amount of electrical power that the current battery SOC can generate relative to the amount of electrical power necessary to pass through the SS-executable section without having to charge the battery 5 by means of power generation or regeneration, the assessment made by the controller 9 is that power “cannot be covered””;

Paragraph [0040]: “Upon having assessed that power cannot be covered, the controller 9 calculates the deficiency in the amount of electrical power (“electrical power shortage”) while the sailing stop control is being executed, and the battery SOC necessary to cover the power shortage”;

Paragraph [0046]: “power generation or regeneration is performed before entering an SS-executable section, whereby the battery 5 is charged so that the battery SOC rises at least to a level at which the estimated electrical power consumption is covered, and the sailing stop control is started upon entering the SS-executable section”;

Wherein it is interpreted that the engine idle stop is cancelled when the battery SOC reaches a lower limit value (implying engine idle stop is allowed above this value), and that prior to engine idle stop the vehicle charges the battery to a target SOC that represents the lower limit value in addition to the amount of electrical power the electrical loads will require during the sailing stop mode (idle stop mode);
]

It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the control apparatuses taught by Shota, Dudar, and Kubo with that of the one taught by Hirata because charging to a target state of charge that includes a bottom lower limit in which idle stop is allowed above it and a level that covers the amount of electric power due to electrical loads allows for an adequate fuel efficiency improving effect to the idle stop (Hirata Paragraph [0004]). 



a torque assist controller which controls operation of the rotating electrical machine in a torque assist mode to assist in driving the vehicle when the state of charge of the storage -7-Application No. 16/365,843 battery is higher than a torque assist enable state of charge, and the torque assist mode is required to be entered; and 
… (2) the torque assist enable state of charge to be larger than the target state of charge.


However, Gecim does teach: 
a torque assist controller which controls operation of the rotating electrical machine in a torque assist mode to assist in driving the vehicle when the state of charge of the storage -7-Application No. 16/365,843 battery is higher than a torque assist enable state of charge, and the torque assist mode is required to be entered; and 
[Gecim;
Paragraph [0016]: "The torque machine 40 is depicted and discussed as a motor/generator… The ESD 46 can be any device capable of storing electrical energy and releasing it when commanded, e.g., a battery or capacitor"; 
Paragraph [0029]: "The control algorithm 45 selects an engine torque assist state (60) by first checking to see if the operator torque request 48 exceeds a predetermined level based upon the engine capabilities (76). If the operator torque request 48 does not exceed the predetermined limit, the control algorithm 45 returns to determine operation in another state. If the operator torque request exceeds the predetermined limit (76), then the control algorithm 45 verifies the ESD power is above predetermined operational limits (78). The control algorithm 45 will verify current engine operating parameters 54 and state of ESD operating parameters 56 which can include environmental conditions, percent ESD charge, and rate of discharge. If the ESD power is at or below the operational limits, the control algorithm 45 returns to determine operation in another state. If the ESD power is above predetermined operational limits (78) then the controller 42 begins operation of the power torque machine in a torque generation mode (80)”;
]

It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the control apparatuses taught by Shota, Dudar, Kubo, and Hirata with that of the one taught by Gecim because using this kind of torque assist control would allow an operator torque request to be met, even in a situation where the engine cannot meet it alone (Gecim Paragraph [0029]). 


(2) the torque assist enable state of charge to be larger than the target state of charge.

However, Kinzuka does teach:
(2) the torque assist enable state of charge to be larger than the target state of charge.
[Kinzuka, Fig. 4 and 5;

Paragraph [0037]: “In step 5, the processor A of the electronic controller 290 reads the state of charge SOC from the energy storage system 270. In step 6, the processor A of the electronic controller 290 determines whether or not the state of charge SOC is below a first predetermined value SOC1. Here, the first predetermined value SOC1 is a threshold value for determining whether or not the state of charge SOC of the energy storage system 270 decreases much to a level at which the activation of both the electric supercharger 140 and motor generator 220 is difficult. For example, the first predetermined value SOC1 may be set in consideration of the storage capacity of the energy storage system 270 as well as the electric power consumption of the electric supercharger 140 and motor generator 220. When the processor A of the electronic controller 290 determines that the state of charge SOC is below the first predetermined value SOC1 (Yes), the operation proceeds to step 7. On the other hand, when the processor A of the electronic controller 290 determines that the state of charge SOC is equal to or above the first predetermined value SOC1 (No), the operation proceeds to step 9”;

Paragraph [0040]: “In step 9, the processor A of the electronic controller 290 determines whether or not the state of charge SOC is below a second predetermined value SOC2, i.e., whether or not the state of charge SOC is equal to or above the first predetermined value SOC1 and below the second predetermined value SOC2. Here, the second predetermined value SOC2 is a threshold value for determining whether or not the state of charge SOC of the energy storage system 270 decreases to a level at which the activation of the electric supercharger 140 is possible but the activation of the motor generator 220 is difficult. For example, the second predetermined value SOC2 may be set in consideration of the storage capacity of the energy storage system 270 as well as the electric power consumption of the electric supercharger 140 and motor generator 220. When the processor A of the electronic controller 290 determines that the state of charge SOC is below the second predetermined value SOC2 (Yes), the operation proceeds to step 10. On the other hand, when the processor A of the electronic controller 290 determines that the state of charge SOC is equal to or above the second predetermined value SOC2, i.e., that the state of charge SOC of the energy storage system 270 is sufficiently high (No), the operation proceeds to step 11”;

Paragraph [0042]: “In step 11, the processor A of the electronic controller 290 permits the activation of both the electric supercharger 140 and motor generator 220. After that, the operation proceeds to step 12”;

Paragraph [0043]: “In step 12, the processor A of the electronic controller 290 executes a subroutine for controlling the electric supercharger 140 and motor generator 220”;

Wherein it is interpreted that the target state of charge is SOC1 and representative of the amount of power required to run an electrical load such as an electric supercharger, and that the torque assist enable state of charge is SOC2;


]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kinzuka with Shota, Dudar, Kubo, Hirata, and Gecim because instituting these types of thresholds for an electric load and motor helps improve fuel economy (Kinzuka Paragraph [0004]).



Regarding claim 2, the combination of Shota, Dudar, Kubo, Hirata, Gecim, and Kinzuka teach a control apparatus as set forth in claim 1. Shota further teaches wherein the SOC determiner determines the torque assist enable state of charge based on the target state of charge and an amount of electric power expected to be consumed by the electrical load during operation of the internal combustion engine. 
[Shota;
Page 3, lines of text 10-17: “When the vehicle 1 is torque assisting the internal combusting engine 2 with the motor 7, the motor 7 cannot generate power, so that the electric load 9 is supplied with power from the battery 8 during torque assist… Therefore, the control device 16 limits the maximum value of torque assist duration time (torque assist maximum time) performed by the motor 7 by the amount of power consumed by the electric load 9 that supplies power from the battery 8. Suppresses excessive discharge. The control device 16 secures electric power used by the electric load 9 (equipment of the vehicle 1 or auxiliary equipment of the internal combustion engine 2) other than when idling is stopped or when idling is stopped by suppressing discharge of the battery 8. Further, the control device 16 secures electric power used for restarting the internal combustion engine 2 that has been automatically stopped by suppressing discharge of the battery 8”;

Page 4, lines of text 8-12: “As a result of suppressing the decrease in the charge amount of the battery 8 due to the torque assist, the control device 16 can secure the electric power used for restarting the internal combustion engine 2 that is automatically stopped at the time of idling stop. Further, the control device 16 can secure the electric power used by the electric load 9 (equipment of the vehicle 1 and auxiliary equipment of the internal combustion engine 2) other than at the idling stop or idling stop. For this reason, the control apparatus 16 can suppress the fall of idling stop frequency, and can prevent a fuel consumption deterioration”;
Wherein it is interpreted that the control device securing electric power used by electric load 9 “other than when idling is stopped” (i.e. the engine is idling) is representative of the target SOC and the control device securing electric power used by the electric load 9 “when idling is stopped” (i.e. during operation of the internal combustion engine) is representative of the torque assist enable SOC. It is also interpreted that the torque assist duration time is representative of the 
]


Regarding claim 3, the combination of Shota, Dudar, Kubo, Hirata, Gecim, and Kinzuka teach a control apparatus as set forth in claim 2. Shota further teaches wherein the SOC determiner determines a sum of the target state of charge and the amount of electric power expected to be consumed by the electrical load during operation of the internal combustion engine as the torque assist enable state of charge.
[Shota;
Page 3, lines of text 10-17: “When the vehicle 1 is torque assisting the internal combusting engine 2 with the motor 7, the motor 7 cannot generate power, so that the electric load 9 is supplied with power from the battery 8 during torque assist… Therefore, the control device 16 limits the maximum value of torque assist duration time (torque assist maximum time) performed by the motor 7 by the amount of power consumed by the electric load 9 that supplies power from the battery 8. Suppresses excessive discharge. The control device 16 secures electric power used by the electric load 9 (equipment of the vehicle 1 or auxiliary equipment of the internal combustion engine 2) other than when idling is stopped or when idling is stopped by suppressing discharge of the battery 8. Further, the control device 16 secures electric power used for restarting the internal combustion engine 2 that has been automatically stopped by suppressing discharge of the battery 8”;

Page 4, lines of text 8-12: “As a result of suppressing the decrease in the charge amount of the battery 8 due to the torque assist, the control device 16 can secure the electric power used for restarting the internal combustion engine 2 that is automatically stopped at the time of idling stop. Further, the control device 16 can secure the electric power used by the electric load 9 (equipment of the vehicle 1 and auxiliary equipment of the internal combustion engine 2) other than at the idling stop or idling stop. For this reason, the control apparatus 16 can suppress the fall of idling stop frequency, and can prevent a fuel consumption deterioration”;
Wherein it is interpreted that the control device securing electric power used by electric load 9 “other than when idling is stopped” (i.e. the engine is idling) is representative of the target SOC and the control device securing electric power used by the electric load 9 “when idling is stopped” (i.e. during operation of the internal combustion engine) is representative of the torque assist enable SOC. It is also interpreted that the torque assist duration time is representative of the amount of charge the battery state of charge is above the torque assist enable SOC. If the power secured by the controller isn’t able to supply power to the electrical loads during engine operation or engine idle stop and isn’t able to supply power to restart the engine, then the torque assist time would be 0 (i.e. the battery SOC wouldn’t be at the torque assist enable SOC);
]



Regarding claim 8, the combination of Shota, Dudar, Kubo, Hirata, Gecim, and Kinzuka a control apparatus as set forth in claim 1. Kubo further teaches wherein the SOC determiner determines the lower limit based on a state of the storage battery and an amount of electric power required by the starter to restart the internal combustion engine.  
[Kubo;

Paragraph [0026]: “The control unit 16 sets… the threshold value of state of charge SOCa of the high-voltage battery 11. Here the threshold value SOCa is a threshold value used when determining whether or not an idle-stop operation is permitted The idle-stop operation is allowed only when the actual state of charge is greater than the threshold value SOCa”;

Paragraph [0046]: “threshold value for the state of charge SOCa is determined in response to the degree of deterioration of the high-voltage battery 11”;

Paragraph [0048]: “the threshold value for the state of charge SOCa is set to a value (SOCai+.beta.) greater than SOCai by a third predetermined value .beta., for example 5%. In this manner, when the vehicle is restarted after the idle-stop operation, it is possible to avoid shortfalls in the output of the motor/generator 2 and stable restarting of the vehicle is guaranteed”;

Paragraph [0062]: “In a step S54, the actual state of charge SOC and state of charge threshold value SOCa are compared. The idle-stop operation is prohibited when the state of charge SOC is less than the threshold value SOCa. When the high-voltage battery has deteriorated, a state of charge SOC required to restart the engine becomes higher. In this case, in the step S25, the threshold value SOCa has been already set to a value (SOCai+.beta.) which is greater than the threshold value in the initial state SOCai. In this manner, the idle-stop operation is prohibited in response to the degree of deterioration of the high-voltage battery 11”;

Paragraph [0063]: “On the other hand, when the state of charge SOC is greater than or equal to the threshold value SOCa, the idle-stop is permitted since the state of charge is sufficient to restart the engine”;

Wherein it is interpreted that the state of the storage battery is referring to the degree of deterioration;
]

Regarding claim 9, the combination of Shota, Dudar, Kubo, Hirata, Gecim, and Kinzuka teach a control apparatus as set forth in claim 1. Hirata further teaches wherein the SOC determiner determines the target state of charge based on the lower limit and an amount of electric power expected to be consumed by the electrical load during the idle stop mode.  
[Hirata, Fig. 4;

Paragraph [0027]: “A control in which, while the engine 1 is operated at idle speed... is referred to as the sailing idle control”;

Paragraph [0030]: “The state of charge (SOC) of a battery decreases through consumption of electrical power by onboard devices, since power cannot be generated by the MG 4 during sailing stop travel. In addition, since it is necessary to charge the battery 5 through power generation or regeneration when the battery SOC has fallen to a lower limit value, the sailing stop control must be ended”;

Paragraph [0036]: “In step S30, the controller 9 calculates an estimated electrical power consumption, which is electrical power consumption of a vehicle when the sailing stop control is executed in an SS-executable section. The electrical power consumption is estimated based on, e.g., electrical power consumption of electric devices such as a navigation system, air conditioning system, and headlights, and usage conditions for electric devices assumed in SS-executable sections”;

Paragraph [0038]: “In step S40, an assessment is made by the controller 9 as to whether the present battery SOC can cover the estimated electrical power consumption, i.e., whether there will be a shortage in electrical power while the sailing stop control is executed. When there is a shortage in the amount of electrical power that the current battery SOC can generate relative to the amount of electrical power necessary to pass through the SS-executable section without having to charge the battery 5 by means of power generation or regeneration, the assessment made by the controller 9 is that power “cannot be covered””;

Paragraph [0040]: “Upon having assessed that power cannot be covered, the controller 9 calculates the deficiency in the amount of electrical power (“electrical power shortage”) while the sailing stop control is being executed, and the battery SOC necessary to cover the power shortage”;

Paragraph [0046]: “power generation or regeneration is performed before entering an SS-executable section, whereby the battery 5 is charged so that the battery SOC rises at least to a level at which the estimated electrical power consumption is covered, and the sailing stop control is started upon entering the SS-executable section”;

Wherein it is interpreted that the engine idle stop is cancelled when the battery SOC reaches a lower limit value, and that prior to engine idle stop the vehicle charges the battery to a target SOC that represents the lower limit value in addition to the amount of electrical power the electrical loads will require during the sailing stop mode (idle stop mode);
]




Regarding claim 10, the combination of Shota, Dudar, Kubo, Hirata, Gecim, and Kinzuka teach a control apparatus as set forth in claim 1. Kinzuka further teaches wherein the rotating electrical machine is configured to operate in a power 40generation mode to generate electricity using drive energy produced by the internal combustion engine, and wherein when the state of charge of the storage battery is lower than the target state of charge, the power generation controller actuates the internal combustion 5engine and also operates the rotating electrical machine to produce the electricity in the power generation mode using the drive energy produced by the internal combustion engine.


Paragraph [0037]: “When the processor A of the electronic controller 290 determines that the state of charge SOC is below the first predetermined value SOC1 (Yes), the operation proceeds to step 7”;

Paragraph [0038]:  “In step 7, the processor A of the electronic controller 290 causes a large charging current to be supplied to the energy storage system 270 by, for example, increasing the amount of fuel injected by the fuel injection device 320 and thus increasing power generation of the motor generator 220. In other words, the processor A of the electronic controller 290 causes the motor generator 220 to charge the energy storage system 270 with a fuel injection amount added in accordance with the state of charge SOC of the energy storage system 270”;

Wherein it is interpreted that the target state of charge is represented by SOC1, and processor charges the battery by way of the motor generator and internal combustion engine (through fuel injection)
]

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shota in view of Dudar in view of Kubo in view of Hirata in view of Gecim, and further in view of Kinzuka, as applied to claim 1 above, and further in view of Goro (English translation of Japanese Invention Application Publication JP2013-91469 A, hereinafter referred to as Goro).

In regards to claim 4, the combination of Shota, Dudar, Kubo, Hirata, Gecim, and Kinzuka teach a control apparatus as set forth in claim 1. They do not explicitly teach wherein the rotating electrical machine is configured to operate in a regenerative power generation mode to generate electricity using kinetic energy of the vehicle during deceleration of the vehicle, and wherein the SOC determiner determines the torque assist enable state of charge based on the target state of charge and implementation of the regenerative power generation mode. 
However, Goro does teach wherein the rotating electrical machine is configured to operate in a regenerative power generation mode to generate electricity using kinetic energy of the vehicle during deceleration of the vehicle, and
[Goro;
Page 4, lines of text 7-8: “For example, when the vehicle is decelerating or downhill, the motor 2 is regeneratively controlled to generate a negative torque, whereby braking energy is collected as generated power and the battery 12 is charged”;
]

wherein the SOC determiner determines the torque assist enable state of charge based on the target state of charge and implementation of the regenerative power generation mode. 
[Goro;

Page 4, lines of text 35-36: “While the target SOC of the battery 12 is set based on the driving state of the vehicle and the like, the actual SOC of the current battery 12 is estimated”;

Page 5, lines of text 21-24: “Then, the ECU 11 sequentially calculates the previous cycle power generation amount obtained by the regenerative control during the previous cycle and the ΔSOCF / B amount obtained by converting the difference ΔSOC between the target SOC and the actual SOC into the electric energy for each processing cycle, The assist upper limit value of the motor 2 is calculated from the previous cycle power generation amount and ΔSOCF / B amount”;
Wherein it is interpreted that the torque assist enable state of charge is the assist upper limit value of the motor 2 and bases it on the target SOC by incorporating it into the ΔSOCF / B. For example, the amount of charge above the torque assist enable SOC level of a battery is interpreted to be representative of the amount of battery power that can be allocated to torque assist (i.e. assist upper limit);
]
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the control apparatuses taught by Shota, Dudar, Kubo, Hirata, Gecim, and Kinzuka with that of the one taught by Goro in order to achieve a controller that can adapt to different driving environments, and appropriately use torque assist to achieve a stable fuel consumption reduction effect (Page 2, lines of text 32-34).

In regards to claim 5, the combination of Shota, Dudar, Kubo, Hirata, Gecim, Kinzuka, and Goro teach a control apparatus as set forth in claim 4. Goro further teaches wherein, when the SOC determiner determines the torque assist enable state of charge based on the target state of charge and the implementation of the regenerative power generation mode -8-Application No. 16/365,843the torque assist enable state of charge has an inverse relationship to a frequency of implementation of the regenerative power generation mode or a period of time in which the rotating electronic machine is in the regenerative power generation mode such that the torque assist enable state of charge decreases as the frequency increases or the period of time increases and the torque assist enable state of charge increases as the frequency decreases or the period of time decreases.


Page 4, lines of text 46-48: “These previous cycle power generation amount and ΔSOCF / B amount are input to the difference calculation unit 23, and the difference calculation unit 23 calculates an assist upper limit base value obtained by subtracting the SOCF / B amount from the previous cycle power generation amount”;

Wherein the assist upper limit base value is interpreted to be the torque assist enable SOC and bases it on the target SOC by incorporating it into the ΔSOCF / B. When regenerative power generation amount is larger (due to frequency of use or length of time of use), the assist upper limit value is larger, indicating the assist enable SOC is lower, allowing for more torque assist by the motor and an inverse relationship;
]


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shota in view of Dudar in view of Kubo in view of Hirata in view of Gecim, and further in view of Kinzuka as applied to claim 1 above, and further in view of Goro (English translation of Japanese Invention Application Publication JP2013-91469 A, hereinafter referred to as Goro), and further in view of Yoji (English translation of Japanese Invention Application Publication JP2002-354612 A, hereinafter referred to as Yoji).

Regarding claim 6, the combination of Shota, Dudar, Kubo, Hirata, Gecim, and Kinzuka teach a control apparatus as set forth in claim 1. They do not explicitly teach wherein the SOC determiner determines the torque assist enable state of charge based on the target state of charge and a transitional change in state of charge of the storage battery before the automatic stop condition is met.

However, Goro does teach wherein the SOC determiner determines the torque assist enable state of charge based on the target state of charge
[Goro;

Page 4, lines of text 35-36: “While the target SOC of the battery 12 is set based on the driving state of the vehicle and the like, the actual SOC of the current battery 12 is estimated”;

Page 5, lines of text 21-24: “Then, the ECU 11 sequentially calculates the previous cycle power generation amount obtained by the regenerative control during the previous cycle and the ΔSOCF / B amount obtained by converting the difference ΔSOC between the target SOC and the actual SOC into the electric energy for each processing cycle, The assist upper limit value of the motor 2 is calculated from the previous cycle power generation amount and ΔSOCF / B amount”;
Wherein it is interpreted that the assist upper limit value of the motor 2 is equivalent to the torque assist enable state of charge and takes into consideration the target SOC by incorporating it into the ΔSOCF / B;
]
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the control apparatuses taught by Jang, Dudar, and Gecim with that of the one taught by Goro in order to achieve a controller that incorporates the power consumption of the driving state of the vehicle and the like into its torque assist calculation to achieve appropriate torque assist. (Page 2, lines of text 32-34 and 46-49, Page 3, lines of text 1-2, and Page 4, lines of text 35-36).
The combination of Shota, Dudar, Kubo, Hirata, Gecim, Kinzuka, and Goro do not explicitly teach wherein the SOC determiner determines the torque assist enable state of charge based on [[the target state of charge and]] a transitional change in state of charge of the storage battery before the automatic stop condition is met.

However, Yoji does teach wherein the SOC determiner determines the torque assist enable state of charge based on [[the target state of charge and]] a transitional change in state of charge of the storage battery
[Yoji;

Paragraph [0027]: “The configuration shown in FIG. 3 is for a parallel hybrid vehicle. In this configuration, an axle 4 is connected to the engine 2 via a transmission 3, and a motor 5 having a rotor that can rotate integrally with the axle 4 is provided. The motor 5 is capable of a generator operation and an electric motor operation. It is. The charging and discharging of the battery 6 connected to the motor 5 is controlled by the CPU 7. The operation of the engine is also controlled by the CPU”;

Paragraph [0029]: “The PU7 includes: an information acquisition unit that acquires height information along the travel route; a pattern determination unit that determines a charge / discharge pattern during traveling based on the height information”;

Paragraph [0010]: “The pattern determining means determines a charging pattern so that the remaining charge amount of the power storage device when the vehicle reaches the uphill starting point is an optimal charging amount for the subsequent ascent. The discharge pattern may be determined so that the remaining charge amount of the device becomes the optimal charge amount for the subsequent downhill”;

Paragraph [0015]: “The route bus 1 continues to run on the flat road until the charging start time t1 is reached, and… charging is started according to the charging pattern, and charging is continued along the scheduled line. That is, the route bus runs while driving the engine most economically efficiently, and collects the surplus excluding the energy consumption due to the running. For example, in the case of a parallel-type hybrid vehicle described later, since the engine is connected to the axle, the torque is increased without changing the engine speed, and the generator is rotated by the increased amount to generate power”;

Paragraph [0016]: “The route bus 1 arrives at the start point of the ascent at the start time t2 of the ascent. By this time, the target charge amount has been collected, and the remaining charge amount has reached the optimal charge amount. Then, the route bus 1 starts discharging from the battery at the same time as starting climbing the hill. Since the motor is driven by the discharge from the battery during climbing the hill, the load on the engine is reduced, and the engine can be operated at the point of maximum thermal efficiency”;

Paragraph [0021]: “The route bus 1 continues to run on a flat road until the discharge start time t4, and at the discharge start time t4, starts discharging in accordance with the discharge pattern and continues along the scheduled line. While the discharge continues, the load on the engine is reduced”;

Paragraph [0022]: “The route bus 1 reaches the descent start point at the descent start timing t5. By this time, the target charge is consumed and the remaining charge reaches the optimal charge. Then, the route bus 1 starts charging the battery at the same time when the descent starts. Thereby, surplus braking energy at the time of descending slope or energy obtained from the engine is recovered”;

Wherein it is interpreted that Yogi’s CPU, in anticipation of a transitional change in state of charge (i.e. descending a hill), lowers the torque assist enable state of charge in its vehicle and discharges the battery using the motor to provide torque and reduce load on the engine;
]

before the automatic stop condition is met.
[Yoji;

Paragraph [0011]: “The pattern determining means determines a charge pattern so that a target charge amount is recovered by a time when a hill starts climbing when the engine is driven with the most economical efficiency, and the vehicle travels only by discharging the power storage device. Sometimes, the discharge pattern may be determined so that the target discharge amount is consumed before the start of the descent”;

Paragraph [0030]: “The information acquiring means can acquire height information of a desired point along the traveling route from a memory storing map information including height information or an external recording medium. The map information may be of a wide area nationwide, or may be of only a target area for route buses or route delivery vehicles. The height information is an altitude value for each key point on the road shown on the map. As the traveling route, a route planned by the driver may be input at any time, a fixed route such as a bus route or a delivery route may be stored in advance, or a route recommended by the car navigation system”;

“The pattern determining means applies the current position to the map information, and grasps future road conditions (starting point and ending point of uphill / downhill) from the altitude of the traveling route after the current position on the map”;

Wherein it is interpreted that Yogi’s vehicle uses a navigational device and route planning to manipulate charge/discharge of the battery and motor/generator operation, therefore, the decision to manipulate the torque assist enable state of charge happens when a route is inputted into the car, which would be well before any automatic stop condition is met;
]

It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the control apparatuses taught by Shota, Dudar, Kubo, Hirata, Gecim, Kinzuka, and Goro with that of the one taught by Yoji in order to efficiently manage the battery state of charge and avoid situations where the vehicle reaches an ascent with insufficient battery power to provide the motor torque the vehicle requires to efficiently climb the ascent, or a situation where the vehicle reaches a descent with a nearly fully charged battery and is unable to recover kinetic energy of the vehicle during the descent.

Regarding claim 7, the combination of Shota, Dudar, Kubo, Hirata, Gecim, Kinzuka, Goro, and Yoji teach a control apparatus as set forth in claim 6. Goro further teaches wherein, when the SOC determiner determines the torque assist enable state of charged based on the target state of charge.
[Goro;

Page 4, lines of text 35-36: “While the target SOC of the battery 12 is set based on the driving state of the vehicle and the like, the actual SOC of the current battery 12 is estimated”;

Page 5, lines of text 21-24: “Then, the ECU 11 sequentially calculates the previous cycle power generation amount obtained by the regenerative control during the previous cycle and the ΔSOCF / B amount obtained by converting the difference ΔSOC between the target SOC and the actual SOC into the electric energy for each processing cycle, The assist upper limit value of the motor 2 is calculated from the previous cycle power generation amount and ΔSOCF / B amount”;
Wherein it is interpreted that the assist upper limit value of the motor 2 is equivalent to the torque assist enable state of charge and takes into consideration the target SOC by incorporating it into the ΔSOCF / B;
]
In addition, Yoji further teaches wherein, when the SOC determiner determines the torque assist enable state of charged based on [[the target state of charge]] and the transitional change, the torque assist enable state of charge has an inverse relationship with the transitional change such that an increase in the transitional change results in a decrease in the torque assist enable state of charge. 


Paragraph [0027]: “The configuration shown in FIG. 3 is for a parallel hybrid vehicle. In this configuration, an axle 4 is connected to the engine 2 via a transmission 3, and a motor 5 having a rotor that can rotate integrally with the axle 4 is provided. The motor 5 is capable of a generator operation and an electric motor operation. It is. The charging and discharging of the battery 6 connected to the motor 5 is controlled by the CPU 7. The operation of the engine is also controlled by the CPU”;

Paragraph [0029]: “The PU7 includes: an information acquisition unit that acquires height information along the travel route; a pattern determination unit that determines a charge / discharge pattern during traveling based on the height information”;

Paragraph [0010]: “The pattern determining means determines a charging pattern so that the remaining charge amount of the power storage device when the vehicle reaches the uphill starting point is an optimal charging amount for the subsequent ascent. The discharge pattern may be determined so that the remaining charge amount of the device becomes the optimal charge amount for the subsequent downhill”;

Paragraph [0015]: “The route bus 1 continues to run on the flat road until the charging start time t1 is reached, and… charging is started according to the charging pattern, and charging is continued along the scheduled line. That is, the route bus runs while driving the engine most economically efficiently, and collects the surplus excluding the energy consumption due to the running. For example, in the case of a parallel-type hybrid vehicle described later, since the engine is connected to the axle, the torque is increased without changing the engine speed, and the generator is rotated by the increased amount to generate power”;

Paragraph [0016]: “The route bus 1 arrives at the start point of the ascent at the start time t2 of the ascent. By this time, the target charge amount has been collected, and the remaining charge amount has reached the optimal charge amount. Then, the route bus 1 starts discharging from the battery at the same time as starting climbing the hill. Since the motor is driven by the discharge from the battery during climbing the hill, the load on the engine is reduced, and the engine can be operated at the point of maximum thermal efficiency”;

Paragraph [0021]: “The route bus 1 continues to run on a flat road until the discharge start time t4, and at the discharge start time t4, starts discharging in accordance with the discharge pattern and continues along the scheduled line. While the discharge continues, the load on the engine is reduced”;

Paragraph [0022]: “The route bus 1 reaches the descent start point at the descent start timing t5. By this time, the target charge is consumed and the remaining charge reaches the optimal charge. Then, the route bus 1 starts charging the battery at the same time when the descent starts. Thereby, surplus braking energy at the time of descending slope or energy obtained from the engine is recovered”;

Paragraph [0011]: “The pattern determining means determines a charge pattern so that a target charge amount is recovered by a time when a hill starts climbing when the engine is driven with the most economical efficiency, and the vehicle travels only by discharging the power storage device. Sometimes, the discharge pattern may be determined so that the target discharge amount is consumed before the start of the descent”;

Paragraph [0030]: “The information acquiring means can acquire height information of a desired point along the traveling route from a memory storing map information including height information or an external recording medium. The map information may be of a wide area nationwide, or may be of only a target area for route buses or route delivery vehicles. The height information is an altitude value for each key point on the road shown on the map. As the traveling route, a route planned by the driver may be input at any time, a fixed route such as a bus route or a delivery route may be stored in advance, or a route recommended by the car navigation system”;

Paragraph [0032]: “The pattern determining means applies the current position to the map information, and grasps future road conditions (starting point and ending point of uphill / downhill) from the altitude of the traveling route after the current position on the map”;

Wherein it is interpreted that the CPU7 lowers the torque assist enable SOC and drains the battery with motor assist in anticipation of a battery state of charge increase (an upcoming descent in the vehicle route), and increases the torque assist enable SOC to allow the battery to charge to an optimal charge in anticipation of a battery state of charge decrease (an upcoming ascent in the vehicle route). Therefore, possessing an inverse relationship between the torque assist enable SOC and a transitional change;

]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR PATEL whose telephone number is (571)272-7525.  The examiner can normally be reached on Monday-Friday 7:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        




/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668